Name: Commission Regulation (EU) 2017/605 of 29 March 2017 amending Annex VI to Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: chemistry;  air and space transport;  environmental policy;  deterioration of the environment;  organisation of transport
 Date Published: nan

 30.3.2017 EN Official Journal of the European Union L 84/3 COMMISSION REGULATION (EU) 2017/605 of 29 March 2017 amending Annex VI to Regulation (EC) No 1005/2009 of the European Parliament and of the Council on substances that deplete the ozone layer (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1005/2009 of the European Parliament and of the Council of 16 September 2009 on substances that deplete the ozone layer (1), and in particular Article 13(2) thereof, Whereas: (1) Annex VI to Regulation (EC) No 1005/2009 establishes cut-off dates after which halons should not be used for fire extinguishers and fire protection systems in new equipment, including in new aircraft. Pursuant to point 2(b) of Annex VI to Regulation (EC) No 1005/2009, the definition of new equipment depends on the date of submission of a request for type certification to the appropriate regulatory authority. (2) For reasons of legal clarity and consistency in the implementation of Regulation (EC) No 1005/2009, it is necessary to specify in the definition of new equipment under point 2(b) of Annex VI to Regulation (EC) No 1005/2009 that for aircraft, request for type certification relates only to request for new type certification and does not cover changes to an existing type certification. This would also be in line with the concept used for halon standards by the International Civil Aviation Organisation. (3) Regulation (EC) No 1005/2009 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee established by Article 25(1) of Regulation (EC) No 1005/2009, HAS ADOPTED THIS REGULATION: Article 1 In point 2(b) of Annex VI to Regulation (EC) No 1005/2009, the following second sentence is added: For aircraft, submission of a request for type certification refers to a submission of a request for a new aircraft type certification. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 286, 31.10.2009, p. 1.